Citation Nr: 1432596	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  13-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in March 2014 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability is productive of level VI hearing acuity in the right ear and level VI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a September 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2008, October 2010, February 2011, and May 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations and they fully addressed all relevant rating.  The duties to notify and to assist have been met.  

The claim was remanded in March 2014 with instructions to the RO to schedule the Veteran for a VA audiologic examination.  The RO fully complied with the instructions and the Veteran underwent a VA audiologic examination in May 2014.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in August 2008.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
70
80
95
LEFT
30
80
80
80

The pure tone average was 69 decibels in the right ear and 68 decibels in the left ear.  Speech recognition scores were 80 percent in the right ear and 68 percent in the left ear.  Such examination findings translate to level IV hearing in the right ear and level VI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran's hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings in the right ear translate to level V, and the findings in the left ear translate to level V.  These numerals are then elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Consequently, the Veteran's level of hearing is VI in the right ear and VI in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating.

The Veteran underwent a VA examination in October 2010.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
65
80
90
LEFT
35
75
75
80

The pure tone average was 66 decibels in the right ear and 66 decibels in the left ear.  Speech recognition scores were 76 percent in the right ear and 80 percent in the left ear.  Such examination findings translate to level IV hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  There was no exceptional pattern of hearing loss found in either ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.
  
The Veteran underwent a VA examination in February 2011.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
65
75
90
LEFT
30
70
80
75

The pure tone average was 64 decibels in the right ear and 64 decibels in the left ear.  Speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  Such examination findings translate to level III hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran's left ear hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings in the left ear translate to level V.  This numeral is then elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Consequently, the level of hearing was III in the right ear and VI in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.

The Veteran underwent a VA examination in May 2014.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
60
75
95
LEFT
35
70
80
85

The pure tone average was 65 decibels in the right ear and 68 decibels in the left ear.  Speech recognition scores were 84 percent in the right ear and 82 percent in the left ear.  Such examination findings translate to level III hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  There was no exceptional pattern of hearing loss found in either ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.

Analysis

The Veteran has been assigned a 30 percent rating.  This rating was based on the results of an August 2008 VA examination.  That examination report reflected an exceptional pattern of hearing loss in both ears, and findings that translated to level VI hearing in the right ear and level VI hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating for bilateral hearing loss.  

Subsequent examinations have reflected exceptional patterns of hearing loss in neither ear (October 2010 and May 2014), or an exceptional pattern of hearing loss only in the left ear (February 2011).  None of the examination findings translated to a level of hearing loss that would warrant a rating in excess of 30 percent.  

The Board acknowledges that the Veteran was told that his hearing might worsen as a result of chemotherapy that he underwent to treat his colon cancer.  The Board also acknowledges the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 30 percent.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to an increased rating for hearing loss is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


